UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6073



NATHAN FISHER,

                                              Plaintiff - Appellant,

          versus


GREENVILLE COUNTY SHERIFF’S OFFICE; E. E.
WARE, Officer #515; T. D. HAMPTON, Officer; K.
D. DURHAM,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-99-3473-2-08)


Submitted:   April 30, 2002                   Decided:   May 15, 2002


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathan Fisher, Appellant Pro Se. Russell W. Harter, Jr., CHAPMAN,
HARTER & GROVES, P.A., Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathan Fisher appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.             We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Fisher v. Greenville County Sheriff’s Office, No. CA-99-3473-2-08

(D.S.C. Dec. 17, 2001). We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                      2